Applicant’s election without traverse of Group I, claims 1-26 in the reply filed on 1/25/21 is acknowledged.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.
Claims 6, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 11 are confusing in the recitation “wherein providing a corn-processed filtration feed comprises blending at least a fraction of said separated first wash solution with liquefied corn mash” as the step of providing a corn-processed filtration feed occurs in the method prior to the formation of the separated first wash solution.  It appears that applicants are intending to recite a method in which steps (i)-(iii) are being repeated at least once wherein the separated first wash solution produced after the first performance of steps (i)-(iii) .  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bazzana et al. (US 2014/0106419).
Bazzana discloses processes for separating feed stream components and controlling the amount of undissolved solids .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bazzana et al. (US 2014/0106419) in view of Scepter Stainless Steel Membrane.

Scepter Stainless Steel Membrane teach titanium oxide coated sintered stainless steel microfiltration membranes with a pore size of about 0.1 μm and teach that these membranes are particularly useful for separations of high-solids containing fluids and allow processing of such fluids over a broad range of pressures and temperatures (page 2).  Scepter Stainless Steel Membrane teaches that these microfiltration membranes are useful for separation of corn syrup immediately following liquefaction without cooling the steam to remove oil, proteins and other non-starch components (page 6).
Therefore, as Bazzana et al. teach that the separation of the undissolved solids from the feedstock slurry can be accomplished by filtration including by microfiltration and Scepter Stainless Steel Membrane teaches that the disclosed  titanium oxide coated sintered stainless steel microfiltration membranes are useful for separation of corn syrup immediately following liquefaction without cooling the steam to remove non-starch components, it would have been obvious to use the titanium oxide coated sintered stainless steel microfiltration membranes of Scepter Stainless Steel Membrane for the separation 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652